FILED
                              NOT FOR PUBLICATION                           JUL 12 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



DOMINGO MARIO VARGAS and                         No. 08-71556
SILVIA SANCHEZ-ALVAREZ,
                                                 Agency Nos. A070-928-102
               Petitioners,                                  A095-305-120

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                               Submitted June 29, 2010

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Domingo Mario Vargas and Silvia Sanchez-Alvarez, natives and citizens of

Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen based on ineffective assistance of counsel. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, and de novo questions of law, including claims of

ineffective assistance of counsel. Mohammed v. Gonzales, 400 F.3d 785, 791-92

(9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying the petitioners’ motion to

reopen because the petitioners failed to present an ineffective assistance of counsel

claim against attorneys who represented them before the agency. See id. at 793.

Further, the petitioners failed to show that they were prejudiced by their former

counsel’s actions. See Iturribarria v. INS, 321 F.3d 889, 899-900 (9th Cir. 2003)

(requiring prejudice to prevail in an ineffective assistance of counsel claim).

      PETITION FOR REVIEW DENIED.




                                           2                                      08-71556